Exhibit 10.1

 

CARDINAL FINANCIAL CORPORATION

 

2002 EQUITY COMPENSATION PLAN

 

(as amended and restated effective April 21, 2006)

 

--------------------------------------------------------------------------------


 

CARDINAL FINANCIAL CORPORATION

2002 Equity Compensation Plan

As Amended and Restated Effective April 21, 2006

 

Table of Contents

 

ARTICLE I DEFINITIONS

1

 

 

 

1.01.

Administrator

1

1.02.

Agreement

1

1.03.

Award

1

1.04.

Board

1

1.05.

Change in Control

1

1.06.

Change in Control Price

1

1.07.

Code

2

1.08.

Committee

2

1.09.

Common Stock

2

1.10.

Control Change Date

2

1.11.

Corporation

2

1.12.

Corresponding SAR

2

1.13.

Exchange Act

2

1.14.

Fair Market Value

2

1.15.

Incentive Stock Option

2

1.16.

Initial Value

3

1.17.

Non-Qualified Stock Option

3

1.18.

Option

3

1.19.

Participant

3

1.20.

Performance Shares

3

1.21.

Plan

3

1.22.

SAR

3

1.23.

Stock Award

3

1.24.

Stock Unit

4

1.25.

Subsidiary

4

 

 

 

ARTICLE II PURPOSES

5

 

 

 

ARTICLE III ADMINISTRATION

6

 

 

 

ARTICLE IV ELIGIBILITY

7

 

 

 

ARTICLE V STOCK SUBJECT TO PLAN

8

 

 

 

5.01.

Shares Issued

8

5.02.

Aggregate Limit

8

5.03.

Reallocation of Shares

8

 

 

 

ARTICLE VI OPTIONS

9

 

 

 

6.01.

Award

9

 

i

--------------------------------------------------------------------------------


 

6.02.

Option Price

9

6.03.

Maximum Option Period

9

6.04.

Nontransferability

9

6.05.

Transferable Options

9

6.06.

Employee Status

10

6.07.

Exercise

10

6.08.

Payment

10

6.09.

Change in Control

10

6.10.

Shareholder Rights

11

6.11.

Disposition of Stock

11

 

 

 

ARTICLE VII SARS

12

 

 

 

7.01.

Award

12

7.02.

Maximum SAR Period

12

7.03.

Nontransferability

12

7.04.

Transferable SARs

12

7.05.

Exercise

13

7.06.

Change in Control

13

7.07.

Employee Status

13

7.08.

Settlement

13

7.09.

Shareholder Rights

14

 

 

 

ARTICLE VIII STOCK AWARDS

15

 

 

 

8.01.

Award

15

8.02.

Vesting

15

8.03.

Employee Status

15

8.04.

Change in Control

15

8.05.

Shareholder Rights

16

 

 

 

ARTICLE IX PERFORMANCE SHARE AWARDS

17

 

 

 

9.01.

Award

17

9.02.

Earning the Award

17

9.03.

Payment

17

9.04.

Shareholder Rights

17

9.05.

Nontransferability

17

9.06.

Transferable Performance Shares

18

9.07.

Employee Status

18

9.08.

Change in Control

18

 

 

 

ARTICLE X STOCK UNITS

19

 

 

 

10.01.

Award

19

 

ii

--------------------------------------------------------------------------------


 

10.02.

Earning the Award

19

10.03.

Payment

19

10.04.

Nontransferability

19

10.05.

Shareholder Rights

19

10.06.

Change in Control

20

 

 

 

ARTICLE XI ADJUSTMENT UPON CHANGE IN COMMON STOCK

21

 

 

 

ARTICLE XII COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

22

 

 

 

ARTICLE XIII GENERAL PROVISIONS

23

 

 

 

13.01.

Effect on Employment and Service

23

13.02.

Unfunded Plan

23

13.03.

Rules of Construction

23

13.04.

Tax Withholding

23

 

 

 

ARTICLE XIV AMENDMENT

24

 

 

 

ARTICLE XV DURATION OF PLAN

25

 

 

 

ARTICLE XVI EFFECTIVE DATE OF PLAN

26

 

iii

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

1.01.                     Administrator

 

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.  Notwithstanding the preceding
sentence, “Administrator” means the Board on any date on which there is not a
Committee.

 

1.02.                     Agreement

 

Agreement means a written agreement (including any amendment or supplement
thereto) between the Corporation and a Participant specifying the terms and
conditions of an Award granted to such Participant.

 

1.03.                     Award

 

Award means an award of Performance Shares, a Stock Award, Stock Unit, Option or
SAR granted to a Participant.

 

1.04.                     Board

 

Board means the Board of Directors of the Corporation.

 

1.05.                     Change in Control

 

Change in Control means a change in control of the Corporation of a nature that
would be required to be reported (assuming such event has not been previously
reported) in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act (or a successor provision thereto), provided that,
without limitation, a Change in Control shall be deemed to have occurred at such
time after May 29, 2002 as (i) any “person”, within the meaning of Section 14(d)
of the Exchange Act, becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 50% or more of the combined voting
power of the Corporation’s then outstanding securities, or (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors cease for any reason to constitute at least a
majority thereof unless the election or the nomination for election, by the
Corporation’s shareholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period.

 

1.06.                     Change in Control Price

 

Change in Control Price means the higher of (i) the mean of the high and low
trading prices for the Corporation’s Common Stock on the Stock Exchange on the
date of determination of the Change in Control or (ii) the higher price per
share actually paid for the Common Stock in connection with the Change in
Control of the Corporation.

 

1

--------------------------------------------------------------------------------


 

1.07.                     Code

 

Code means the Internal Revenue Code of 1986, and any amendments thereto.

 

1.08.                     Committee

 

Committee means the Compensation Committee of the Board.

 

1.09.                     Common Stock

 

Common Stock means the common stock of the Corporation.

 

1.10.                     Control Change Date

 

Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the Control
Change Date is the date of the last of such transactions.

 

1.11.                     Corporation

 

Corporation means Cardinal Financial Corporation.

 

1.12.                     Corresponding SAR

 

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Corporation,
unexercised, of that portion of the Option to which the SAR relates.

 

1.13.                     Exchange Act

 

Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

1.14.                     Fair Market Value

 

Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the NASDAQ National Market System or the Principal
Stock Exchange on which the Common Stock is traded, or if the Common Stock was
not so traded on such day, then on the next preceding day that the Common Stock
was so traded.

 

1.15.                     Incentive Stock Option

 

Incentive Stock Option means an Option which qualifies and is intended to
qualify as an Incentive Stock Option under Section 422 of the Code.

 

2

--------------------------------------------------------------------------------


 

1.16.                     Initial Value

 

Initial Value means, with respect to a Corresponding SAR, the Option price per
share of the related Option and, with respect to an SAR granted independently of
an Option, the price per share of Common Stock as determined by the
Administrator on the date of the grant; provided, however, that the price per
share of Common Stock encompassed by the grant of an SAR shall not be less than
the Fair Market Value on the date of grant.

 

1.17.                     Non-Qualified Stock Option

 

Non-Qualified Stock Option means an Option other than an Incentive Stock Option.

 

1.18.                     Option

 

Option means a stock option that entitles the holder to purchase from the
Corporation a stated number of shares of Common Stock at the price set forth in
an Agreement.

 

1.19.                     Participant

 

Participant means a key employee of the Corporation or a Subsidiary or a member
of the Board or the board of directors of a Subsidiary or a consultant to the
Corporation or a Subsidiary who satisfies the requirements of Article IV and is
selected by the Administrator to receive an Award.

 

1.20.                     Performance Shares

 

Performance Shares means an Award, in the amount determined by the Administrator
and specified in an Agreement, stated with reference to a specified number of
shares of Common Stock, that entitles the holder to receive a payment for each
specified share equal to the Fair Market Value of Common Stock on the date of
payment.

 

1.21.                     Plan

 

Plan means the Cardinal Financial Corporation 2002 Equity Compensation Plan.

 

1.22.                     SAR

 

SAR means a stock appreciation right that entitles the holder to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess, if any, of the Fair Market Value at the time of exercise over the
Initial Value.  References to “SARs” include both Corresponding SARs and SARs
granted independently of Options, unless the context requires otherwise.

 

1.23.                     Stock Award

 

Stock Award means Common Stock awarded to a Participant under Article VIII.

 

3

--------------------------------------------------------------------------------


 

1.24.                     Stock Unit

 

Stock Unit means an Award, in an amount determined by the Administrator and
specified in an Agreement, stated with reference to a specified number of shares
of Common Stock, that entitled the holder to receive a payment for each Stock
Unit equal to the Fair Market Value of a share of Common Stock on the date of
payment.

 

1.25.                     Subsidiary

 

Subsidiary means a Corporation or other business entity that the Corporation
directly or indirectly, through one or more intermediaries, controls fifty
percent (50%) or more of the voting equity of such corporation.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II
PURPOSES

 

The Plan is intended to assist the Corporation and Subsidiaries in recruiting
and retaining individuals with ability and initiative by enabling such persons
to participate in the future success of the Corporation and its Subsidiaries and
to associate their interests with those of the Corporation and its
shareholders.  The Plan is intended to permit the grant of Incentive Stock
Options and Non-Qualified Stock Options, and the grant of SARs, Stock Awards,
Stock Units and Performance Shares.  No Option that is intended to be an
Incentive Stock Option shall be invalid for failure to qualify as an Incentive
Stock Option.  The proceeds received by the Corporation from the sale of Common
Stock pursuant to this Plan shall be used for general corporate purposes.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III
ADMINISTRATION

 

The Plan shall be administered by the Administrator.  The Administrator shall
have authority to grant Awards upon such terms (not inconsistent with the
provisions of this Plan), as the Administrator may consider appropriate.  Such
terms may include conditions (in addition to those contained in this Plan) on
the exercisability of all or any part of an Option or SAR or on the
transferability or forfeitability of a Stock Award or an award of Performance
Shares or Stock Units, including by way of example and not of limitation,
requirements that the Participant complete a specified period of employment or
service with the Corporation or a Subsidiary, requirements that the Corporation
achieve a specified level of financial performance or that the Corporation
achieve a specified level of financial return.  Notwithstanding any such
conditions, the Administrator may, in its discretion, accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award may
become transferable or nonforfeitable or both, or the time at which an award of
Performance Shares or Stock Units may be settled.  In addition, the
Administrator shall have complete authority to interpret all provisions of this
Plan; to prescribe the form of Agreements; to adopt, amend, and rescind rules
and regulations pertaining to the administration of the Plan; and to make all
other determinations necessary or advisable for the administration of this
Plan.  The express grant in the Plan of any specific power to the Administrator
shall not be construed as limiting any power or authority of the Administrator. 
Any decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive.  Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement or Award.  All expenses
of administering this Plan shall be borne by the Corporation, a Subsidiary or a
combination thereof.

 

The Committee, in its discretion, may delegate to one or more officers of the
Corporation all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV
ELIGIBILITY

 

Any key employee of the Corporation, any member of the Board, any employee or
director of a Subsidiary (including a corporation that becomes a Subsidiary
after the adoption of this Plan), or any consultant or advisor to the Company or
a Subsidiary is eligible to participate in this Plan if the Administrator, in
its sole discretion, determines that such person has contributed or can be
expected to contribute to the profits or growth of the Corporation or a
Subsidiary.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V
STOCK SUBJECT TO PLAN

 

5.01.                     Shares Issued

 

Upon the award of shares of Common Stock pursuant to a Stock Award or in
settlement of an award of Stock Units or Performance Shares, the Corporation may
issue shares of Common Stock from its authorized but unissued Common Stock. 
Upon the exercise of any Option or SAR the Corporation may deliver to the
Participant (or the Participant’s broker if the Participant so directs), shares
of Common Stock from its authorized but unissued Common Stock.

 

5.02.                     Aggregate Limit

 

The maximum aggregate number of shares of Common Stock that may be issued under
this Plan, pursuant to the exercise of SARs and Options, the grant of Stock
Awards and the settlement of Performance Shares or Stock Units is 2,420,000
shares.  The maximum aggregate number of Shares that may be issued under this
Plan as Options is 2,420,000.  The maximum aggregate number of shares that may
be issued under this Plan and the maximum number of shares that may be issued
pursuant to the exercise of Options shall be subject to adjustment as provided
in Article XI.

 

5.03.                     Reallocation of Shares

 

If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a Corresponding SAR, the number of shares of Common
Stock allocated to the Option or portion thereof may be reallocated to other
Awards to be granted under this Plan.  If an SAR is terminated, in whole or in
part, for any reason other than its exercise or the exercise of a related
Option, the number of shares of Common Stock allocated to the SAR or portion
thereof may be reallocated to other Awards to be granted under this Plan.  If
Stock Unit or an award of Performance Shares is terminated, in whole or in part,
the number of shares of Common Stock allocated to the Stock Unit or Performance
Shares, or portion thereof, may be reallocated to other Awards to be granted
under this Plan.  If a Stock Award is forfeited or terminated, in whole or in
part, for any reason, the number of shares of Common Stock allocated to the
Stock Award or portion thereof may be reallocated to other Awards to be granted
under this Plan.  If shares of Common Stock are surrendered or withheld in
satisfaction of tax withholding requirements the number of shares surrendered or
withheld may be reallocated to other Awards to be granted under this Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI
OPTIONS

 

6.01.                     Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Option is to be granted and will specify
the number of shares of Common Stock covered by each such award.

 

6.02.                     Option Price

 

The price per share for Common Stock purchased on the exercise of an Option
shall be determined by the Administrator on the date of grant, but shall not be
less than the Fair Market Value on the date the Option is granted.  Except for
an adjustment authorized under Article XII, the Option price may not be reduced
(by amendment or cancellation of the Option or otherwise) after the date of
grant.

 

6.03.                     Maximum Option Period

 

The maximum period in which an Option may be exercised shall be ten years from
the date such Option was granted.  The terms of any Option may provide that it
has a term that is less than such maximum period.

 

6.04.                     Nontransferability

 

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any transfer of an Option (by the Participant or his transferee),
the Option and any Corresponding SAR that relates to such Option must be
transferred to the same person or persons or entity or entities.  Except as
provided in Section 6.05, during the lifetime of the Participant to whom the
Option is granted, the Option may be exercised only by the Participant.  No
right or interest of a Participant in any Option shall be liable for, or subject
to, any lien, obligation, or liability of such Participant.

 

6.05.                     Transferable Options

 

Section 6.04 to the contrary notwithstanding, and if the Agreement provides, a
Non-Qualified Stock Option may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time.  The
holder of an Option transferred pursuant to this section shall be bound by the
same terms and conditions that governed the Option during the period that it was
held by the Participant; provided, however, that such transferee may not
transfer the Option except by will or the laws of descent and distribution.  In
the event of any transfer of an Option (by the Participant or his

 

9

--------------------------------------------------------------------------------


 

transferee), the Option and any Corresponding SAR that relates to such Option
must be transferred to the same person or persons or entity or entities.

 

6.06.                     Employee Status

 

For purposes of determining the applicability of Section 422 of the Code
(relating to Incentive Stock Options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.

 

6.07.                     Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that Incentive Stock Options (granted under the Plan and all
plans of the Corporation and its Related Entities) may not be first exercisable
in a calendar year for stock having a Fair Market Value (determined as of the
date an Option is granted) exceeding the limit prescribed by Section 422(d) of
the Code.  An Option granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the Option could
be exercised.  A partial exercise of an Option shall not affect the right to
exercise the Option from time to time in accordance with this Plan and the
applicable Agreement with respect to the remaining shares subject to the
Option.  The exercise of an Option shall result in the termination of any
Corresponding SAR to the extent of the number of shares with respect to which
the Option is exercised.

 

6.08.                     Payment

 

Unless otherwise provided by the Agreement, payment of the Option price shall be
made in cash or a cash equivalent acceptable to the Administrator.  Subject to
rules established by the Administrator, payment of all or part of the Option
price may be made with shares of Common Stock which have been owned by the
Participant for at least six months and which have not been used for another
Option exercise during the prior six months.  If Common Stock is used to pay all
or part of the Option price, the sum of the cash and cash equivalent and the
Fair Market Value (determined as of the day preceding the date of exercise) of
the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.

 

6.09.                     Change in Control

 

Section 6.07 to the contrary notwithstanding, each outstanding Option shall be
fully exercisable (in whole or in part at the discretion of the holder) upon a
Change in Control and in the discretion of the Committee, (i) the Options shall
be assumed, or an equivalent option substituted, by any successor corporation to
the Corporation, or (ii) the Corporation shall make provisions for the
Participant to exercise the Options for a minimum of ten (10) days prior to the

 

10

--------------------------------------------------------------------------------


 

Change in Control as to all shares subject to the Options.  An Option that
becomes exercisable pursuant to this Section 6.09 shall remain exercisable
thereafter in accordance with the terms of the Agreement.

 

6.10.                     Shareholder Rights

 

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

 

6.11.                     Disposition of Stock

 

A Participant shall notify the Corporation of any sale or other disposition of
Common Stock acquired pursuant to an Option that was an Incentive Stock Option
if such sale or disposition occurs (i) within two years of the grant of an
Option or (ii) within one year of the issuance of the Common Stock to the
Participant.  Such notice shall be in writing and directed to the Secretary of
the Corporation.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VII
SARS

 

7.01.                     Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom SARs are to be granted and will specify the
number of shares covered by each such award.  No Participant may be granted
Corresponding SARs (under all Incentive Stock Option plans of the Corporation
and its Affiliates) that are related to Incentive Stock Options which are first
exercisable in any calendar year for stock having an aggregate Fair Market Value
(determined as of the date the related Option is granted) that exceeds the limit
prescribed by Section 422(d) of the Code.

 

7.02.                     Maximum SAR Period

 

The maximum period in which an SAR may be exercised shall be ten years from the
date such SAR was granted.  The terms of any SAR may provide that it has a term
that is less than such maximum period.

 

7.03.                     Nontransferability

 

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities.  Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant.  No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.

 

7.04.                     Transferable SARs

 

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an Incentive Stock Option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Securities Exchange Commission Rule
16b-3 as in effect from time to time.  The holder of an SAR transferred pursuant
to this section shall be bound by the same terms and conditions that governed
the SAR during the period that it was held by the Participant; provided,
however, that such transferee may not transfer the SAR except by will or the
laws of descent and distribution.  In the event of any transfer of a
Corresponding SAR (by the Participant or his transferee), the Corresponding SAR
and the related Option must be transferred to the same person or person or
entity or entities.

 

12

--------------------------------------------------------------------------------


 

7.05.                     Exercise

 

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an Incentive
Stock Option may be exercised only to the extent that the related Option is
exercisable and only when the Fair Market Value exceeds the option price of the
related Option.  An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised.  A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR.  The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.

 

7.06.                     Change in Control

 

Section 7.05 to the contrary notwithstanding, each outstanding SAR shall be
fully exercisable (in whole or in part at the discretion of the holder) upon a
Change in Control and (i) the Corporation shall make payment to Participants
with respect to SARs in cash in an amount equal to the appreciation in value of
the SAR from the Initial Value to the price as of the date of the Change in
Control; (ii) such cash payments to Participants shall be due and payable, and
shall be paid by the Corporation, immediately upon the occurrence of such Change
in Control; and (iii) after the payment provided for in (ii) above, Participants
shall have no further rights under SARs outstanding at the time of such Change
in Control.

 

7.07.                     Employee Status

 

If the terms of any SAR provide that it may be exercised only during employment
or continued service or within a specified period of time after termination of
employment or service, the Administrator may decide to what extent leaves of
absence for governmental or military service, illness, temporary disability or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

7.08.                     Settlement

 

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Common Stock, or a combination of
cash and Common Stock.  No fractional share will be deliverable upon the
exercise of an SAR but a cash payment will be made in lieu thereof.

 

13

--------------------------------------------------------------------------------


 

7.09.                     Shareholder Rights

 

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Corporation until the date that the SAR is exercised and then
only to the extent that the SAR is settled by the issuance of Common Stock.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII
STOCK AWARDS

 

8.01.                     Award

 

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by each such award.

 

8.02.                     Vesting

 

The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.  By way of example and not of limitation, the restrictions may
postpone transferability of the shares or may provide that the shares will be
forfeited if the Participant separates from the service of the Corporation and
its Subsidiaries before the expiration of a stated period or if the Corporation,
a Subsidiary, the Corporation and its Subsidiaries or the Participant fails to
achieve stated performance objectives.  The Administrator, in its discretion,
may waive the requirements for vesting or transferability for all or part of the
shares subject to a Stock Award in connection with a Participant’s termination
of employment or service.

 

8.03.                     Employee Status

 

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

 

8.04.                     Change in Control

 

Sections 8.02 and 8.03 to the contrary notwithstanding, each outstanding Stock
Award shall be transferable and nonforfeitable upon a Change in Control, except
that if, upon the advice of counsel to the Corporation, shares of Common Stock
cannot lawfully be issued without restriction, then the Corporation shall make
payment to Participants in cash in an amount equal to the Change in Control
Price of the Common Stock that otherwise would have been issued; and (i) such
cash payments to Participants shall be due and payable, and shall be paid by the
Corporation, immediately upon the occurrence of such Change in Control; and (ii)
after the payment provided for in (i) above, Participants shall have no further
rights under Stock Awards outstanding at the time of such Change in Control of
the Corporation.

 

15

--------------------------------------------------------------------------------


 

8.05.                     Shareholder Rights

 

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), and if the Agreement so provides, a Participant will
have all the rights of a shareholder with respect to a Stock Award, including
the right to receive dividends and vote the shares; provided, however, that
during such period (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares of Common Stock granted pursuant to
a Stock Award, (ii) the Corporation shall retain custody of the certificates
evidencing shares of Common Stock granted pursuant to a Stock Award, and (iii)
the Participant will deliver to the Corporation a stock power, endorsed in
blank, with respect to each Stock Award.  The limitations set forth in the
preceding sentence shall not apply after the shares of Common Stock granted
under the Stock Award are transferable and are no longer forfeitable.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IX
PERFORMANCE SHARE AWARDS

 

9.01.                     Award

 

In accordance with the provisions of IV, the Administrator will designate each
individual to whom an Award of Performance Shares is to be made and will specify
the number of shares of Common Stock covered by each such Award.

 

9.02.                     Earning the Award

 

The Administrator, on the date of the grant of an Award, shall prescribe that
the Performance Shares, or a portion thereof, will be earned, and the
Participant will be entitled to receive payment pursuant to the Award of
Performance Shares, only upon the satisfaction of performance objectives or such
other criteria as may be prescribed by the Administrator and set forth in the
Agreement. By way of example and not of limitation, the performance objectives
or other criteria may provide that the Performance Shares will be earned only if
the Participant remains in the employ or service of the Corporation or a
Subsidiary for a stated period or that the Corporation, a Subsidiary, the
Corporation and its Subsidiaries or the Participant achieve stated objectives. 
Notwithstanding the preceding sentences of this Section 9.02, the Administrator,
in its discretion, may reduce the duration of the performance period and may
adjust the performance objectives for outstanding Performance Shares in
connection with a Participant’s termination of employment or service.

 

9.03.                     Payment

 

In the discretion of the Administrator, the amount payable when an Award of
Performance Shares is earned may be settled in cash, by the issuance of Common
Stock or a combination of cash and Common Stock.  A fractional share shall not
be deliverable when an Award of Performance Shares is earned, but a cash payment
will be made in lieu thereof.

 

9.04.                     Shareholder Rights

 

No Participant shall, as a result of receiving an Award of Performance Shares,
have any rights as a shareholder until and to the extent that the Award of
Performance Shares is earned and settled by the issuance of Common Stock.  After
an Award of Performance Shares is earned, if settled completely or partially in
Common Stock, a Participant will have all the rights of a shareholder with
respect to such Common Stock.

 

9.05.                     Nontransferability

 

Except as provided in Section 9.06, Performance Shares granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.

 

17

--------------------------------------------------------------------------------


 

9.06.                     Transferable Performance Shares

 

Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
Award of Performance Shares may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under
Securities Exchange Commission Rule 16b-3 as in effect from time to time.  The
holder of Performance Shares transferred pursuant to this section shall be bound
by the same terms and conditions that governed the Performance Shares during the
period that they were held by the Participant; provided, however that such
transferee may not transfer Performance Shares except by will or the laws of
descent and distribution.

 

9.07.                     Employee Status

 

In the event that the terms of any Performance Share Award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

 

9.08.                     Change in Control

 

Section 9.02 to the contrary notwithstanding, each outstanding Performance Share
Award shall be earned upon a Change in Control and Participants shall be
entitled to a pro-rata portion of their Performance Share Award, calculated by
multiplying the total Award by a fraction, the numerator of which is the number
of months elapsed in the performance period (as defined in the Agreement) and
the denominator of which is the total length of the performance period defined
in the Agreement.  The amount payable for Performance Shares that are earned
pursuant to this Section 9.08 shall be settled in cash or Common Stock or a
combination of cash and Common Stock as determined by the Administrator in its
discretion as soon as practicable after the Change in Control Date.

 

18

--------------------------------------------------------------------------------


 

ARTICLE X
STOCK UNITS

 

10.01.              Award

 

In accordance with the provisions of Article IV, the Administrator will
designate individual to whom an Award of Stock Units is to be made and will
specify the number of Stock Units covered by such Awards.

 

10.02.              Earning the Award

 

The Administrator, on the date of grant of the Award, may prescribe that the
Stock Units or a portion thereof, will be earned only upon, and the Participant
will be entitled to receive a payment pursuant to the Award of Stock Units, only
upon the satisfaction of performance objectives or such other criteria as may be
prescribed by the Administrator and set forth in the Agreement.  By way of
example and not of limitation, the performance objectives or other criteria may
provide that the Stock Units will be earned only if the Participant remains in
the employ or service of the Corporation or a Subsidiary for a stated period or
that the Corporation, a Subsidiary, the Corporation and its Subsidiaries or the
Participant achieve stated objectives.  Notwithstanding the preceding sentences
of this Section 10.02, the Administrator, in its discretion, may reduce the
duration of the performance period and may adjust the performance objectives for
outstanding Stock Units in connection with a Participant’s termination of
employment or service.

 

10.03.              Payment

 

In accordance with the Agreement, the amount payable when an award of Stock
Units is earned may be settled in cash, Common Stock or a combination of cash
and Common Stock.  A fractional share shall not be deliverable when an Award of
Stock Units is earned, but a cash payment will be made in lieu thereof.

 

10.04.              Nontransferability

 

A Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of a Stock Unit Award other than by will or the laws of
descent and distribution.  The limitations set forth in the preceding sentence
shall not apply to Common Stock issued as payment pursuant to a Stock Unit
Award.

 

10.05.              Shareholder Rights

 

No Participant shall, as a result of receiving a Stock Unit Award, have any
rights as a shareholder of the Company or Subsidiary until and to the extent
that the Stock Units are earned and settled in shares of Common Stock.  After
Stock Units are earned and settled in shares of Common Stock, a Participant will
have all the rights of a shareholder with respect to such shares.

 

19

--------------------------------------------------------------------------------


 

10.06.              Change in Control

 

Section 10.02 to the contrary notwithstanding, each Stock Unit shall be earned
in its entirety as of a Control Change Date without regard to whether any
condition to which the award is subject have been met.

 

20

--------------------------------------------------------------------------------


 

ARTICLE XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK

 

The maximum number of shares as to which Awards may be granted under this Plan;
and the terms of outstanding Awards; and the per individual limitations on the
number of shares of Common Stock for which Awards may be granted shall be
adjusted as the Committee shall determine to be equitably required in the event
that (a) the Corporation (i) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares or (ii) engages in a
transaction to which Section 424 of the Code applies, (b) there occurs any other
event which, in the judgment of the Committee necessitates such action or (c)
there is a Change in Control.  Any determination made under this Article XI by
the Committee shall be final and conclusive.

 

The issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property, or for
labor or services, either upon direct sale or upon the exercise of rights or
warrants to subscribe therefore, or upon conversion of shares or obligations of
the Corporation convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares as to which Awards may be granted, the per individual
limitations on the number of shares of Common Stock for which Awards may be
granted or the terms of outstanding Awards.

 

The Committee may make Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Corporation or a
Subsidiary in connection with a transaction or event described in the first
paragraph of this Article XI.  Notwithstanding any provision of the Plan (other
than the limitation of Section 5.02), the terms of such substituted Awards shall
be as the Committee, in its discretion, determines is appropriate.

 

21

--------------------------------------------------------------------------------


 

ARTICLE XII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

No Option or SAR shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Corporation is a party, and
the rules of all domestic stock exchanges on which the Corporation’s shares may
be listed.  The Corporation shall have the right to rely on an opinion of its
counsel as to such compliance.  Any share certificate issued to evidence Common
Stock when a Stock Award is granted, a Performance Share or Stock Unit is
settled or for which an Option or SAR is exercised may bear such legends and
statements as the Administrator may deem advisable to assure compliance with
federal and state laws and regulations.  No Option or SAR shall be exercisable,
no Stock Award, Stock Unit or Performance Share shall be granted, no Common
Stock shall be issued, no certificate for shares shall be delivered, and no
payment shall be made under this Plan until the Corporation has obtained such
consent or approval as the Administrator may deem advisable from regulatory
bodies having jurisdiction over such matters.

 

22

--------------------------------------------------------------------------------


 

ARTICLE XIII
GENERAL PROVISIONS

 

13.01.              Effect on Employment and Service

 

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual any right to continue in the employ or service of the Corporation or
a Subsidiary or in any way affect any right or power of the Corporation or a
Subsidiary to terminate the employment or service of any individual at any time
with or without assigning a reason therefore.

 

13.02.              Unfunded Plan

 

The Plan, insofar as it provides for grants, shall be unfunded, and the
Corporation shall not be required to segregate any assets that may at any time
be represented by grants under this Plan.  Any liability of the Corporation to
any person with respect to any grant under this Plan shall be based solely upon
any contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Corporation shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Corporation.

 

13.03.              Rules of Construction

 

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

 

13.04.              Tax Withholding

 

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligation attributable to participation in this Plan.  In
accordance with procedures established by the Administrator, a Participant may
surrender shares of Common Stock, or receive fewer shares of Common Stock than
otherwise would be issuable, in satisfaction of all or part of that obligation.

 

23

--------------------------------------------------------------------------------


 

ARTICLE XIV
AMENDMENT

 

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
(i) the amendment increases the aggregate number of shares of Common Stock that
may be issued under the Plan (other than an adjustment pursuant to Article XI)
or (ii) the amendment changes the class of individuals eligible to become
Participants.  No amendment shall, without a Participant’s consent, adversely
affect any rights of such Participant under any Award outstanding at the time
such amendment is made.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XV
DURATION OF PLAN

 

No Awards may be granted under this Plan more than ten years after the earlier
of the date the Plan is adopted by the Board or the date that the Plan is
approved in accordance with Article XVI.  Awards granted before that date shall
remain valid in accordance with their terms.

 

25

--------------------------------------------------------------------------------


 

ARTICLE XVI
EFFECTIVE DATE OF PLAN

 

Options, SARs, Stock Units and Performance Shares may be granted under this Plan
upon its adoption by the Board, provided that no Option, SAR, Stock Units or
Performance Shares shall be effective or exercisable unless this Plan is
approved by a majority of the votes cast by the Corporation’s shareholders,
voting either in person or by proxy, at a duly held shareholders’ meeting at
which a quorum is present or by unanimous consent.  Stock Awards may be granted
under this Plan, upon the later of its adoption by the Board or its approval by
shareholders in accordance with the preceding sentence.

 

26

--------------------------------------------------------------------------------